PER CURIAM.
In separate counts of an information the appellant, defendant below, was charged with unlawful possession of cocaine, hashish, and cannabis. The evidence against the defendant upon which the charges were predicated resulted from a search made pri- or to arrest. Defendant moved to suppress such evidence challenging the legality of the search. The motion was denied. Defendant then pleaded nolo contendere, reserving right of appeal from said order. State v. Ashby, 245 So.2d 225 (Fla.1971). This appeal by the defendant ensued. In lieu of a brief in response to appellant’s brief the State has filed a confession of error. Whereupon the conviction and sentence entered on said plea are hereby set aside, and the cause is remanded to the trial court with direction that the appellant be accorded the opportunity to withdraw his plea of nolo contendere. See: Wallace v. State, 321 So.2d 97 (Fla. 4th DCA 1975).